Citation Nr: 1648431	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1961 to March 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013 and August 2014, the case was remanded for additional development.  


FINDINGS OF FACT

The Veteran's service-connected disabilities [posttraumatic stress disorder (PTSD), rated 50 percent; residuals of a right arm fracture, 10 percent; and tinnitus, 10 percent] are rated 60 percent, combined, and the PTSD and right arm fracture residuals share a common etiology and are rated 60 percent combined; they are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The schedular criteria for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  As the benefit sought is being granted there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when the Veteran is unable to maintain a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated 60 percent or more; if there are two or more disabilities, at least one must be rated 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected disabilities include: (1) PTSD, rated 50 percent; (2) residuals of a right arm fracture, 10 percent; and, (3) tinnitus, 10 percent.  Their combined rating is 60 percent.  As noted in the Board's August 2013 remand, the PTSD and right arm fracture residuals share a common etiology (a June 1962 motor vehicle accident); they are considered a single disability rated 60 percent disabling; the Veteran meets the schedular rating requirements for a TDIU rating.  See 38 C.F.R. § 4.16(a)(2).  The remaining (and dispositive) question is whether the service-connected disabilities render the Veteran incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.

The Veteran is a high school graduate who worked as an aviation electrician in the military.  Following service, he worked briefly in a steel mill and as a concrete worker for 12 months, before working approximately 25 years for a computer technology company as a copy repairman.  See May 1967 and October 2012 statements; see also March 2016 VA vocational rehabilitation report.  He reported that he last worked full-time in 1992 and held multiple odd jobs until 2000.  See May 2010 statement.  

The evidence of record (and in particular a March 2016 VA vocational rehabilitation counselor's assessment/opinion which encompasses consideration of the impact of all service-connected disabilities on the Veteran's employability) supports a finding that his service-connected disabilities preclude him from maintaining any regular substantially gainful occupation consistent with his work experience and education.

A May 2011 VA PTSD examination report notes the examiner's opinion that the Veteran appears to be able to work and manage his own finances. 

In February 2012, the Veteran's VA treating psychologist of two years submitted a statement in his medical records pertaining to his PTSD.  She noted "His symptoms have been so severe that he has been unable to hold meaningful employment and that his conditions have worsened within the past year.  Due to the severity of his PTSD and Depressive symptoms, in my opinion, I believe that [the Veteran] is unemployable at this time."  

In November 2015 a VA psychologist (considering only the service-connected PTSD) opined that the Veteran is not precluded from working, but would be best suited for work away from the general public, simple and repetitive in nature, and of a type which allows for breaks in the work day.  

In March 2016 (pursuant to the Board's August 2014 remand), a vocational rehabilitation counselor interviewed the Veteran and reviewed his file.  She noted the difficulties caused by his service-connected disabilities: his right arm tires with repetitive motions of the hand/wrist, his tinnitus causes problems hearing in noisy environments and distracts him, and his PTSD causes him to be short tempered, irritated, easily angered, easily distracted, and tired due to difficulty sleeping.  He has memory problems, issues with authority, and tends to isolate himself.  The examiner noted that in the 1960s the Veteran received education and training in aviation electronics and as a copy repairman, but that the education and training are now outdated and would not qualify him for work in such occupations today.  She opined:

"Without any training, he would not be able to secure employment in today's workforce.  The fact that he: tends to isolate himself; have problems cooperating with people; issues with concentration, memory, and learning new skills, would indicate he probably could not be successful in a training environment.  Based on these facts, it is doubtful that he would succeed in an educational/training setting, or be able to obtain and maintain substantially gainful employment."      

In light of the foregoing, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran's service-connected disabilities preclude him from maintaining regular substantially gainful occupation consistent with his work experience and education.  The Board finds particularly probative the opinions of the Veteran's VA treating psychologist (who has opportunity to observe him regularly), and the March 2016 consulting VA vocational rehabilitation counselor in support of the Veteran's claim.  Notably, the March 2016 opinion is by a person who has subject matter (employability) expertise; takes into consideration all of the Veteran's service-connected disabilities; and explains why the Veteran should be considered unemployable.  It is the most probative evidence in the record.  Resolving remaining reasonable doubt regarding degree of disability in the Veteran's favor as required (see 38 C.F.R. § 4.3) the Board finds that the occupational impairment from the Veteran's service-connected disabilities is such that he is precluded from participating in any regular, substantially gainful employment consistent with his education and work experience.  Accordingly, a TDIU rating is warranted.  

[The Board notes that the effective date of the award is a downstream issue for the AOJ to determine in the first instance.]    


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


